 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7
     KAILI ELKINS,                                            No. C18-1515 RSM
 8

 9                            Plaintiff,                      STIPULATION AND ORDER OF
                    vs.                                       DISMISSAL WITH PREJUDICE
10
     STATE FARM MUTUAL AUTOMOBILE
11   INSURANCE COMPANY ,
12
                    Defendant.
13
                                              I.      STIPULATION
14
              COME NOW the parties hereto, KAILI ELKINS, Plaintiff, by and through her attorney
15
     Heather Webb of the GLP ATTORNEYS, P.S., Inc., and Defendant STATE FARM MUTUAL
16
     AUTOMOBILE INSURANCE COMPANY, by and through its attorneys, Lewis Brisbois Bisgaard
17
     and Smith, LLP and Laura Hawes Young, hereby stipulate that this action shall be dismissed with
18
     prejudice and without costs to any party as to all claims, contractual and extra-contractual, that now
19
     exist or that may exist in the future among the parties to this litigation arising out of the motor
20
     vehicle accident on May 11, 2016, and any claims handing related thereto, which are the subject of
21
     Plaintiff’s Complaint.
22
              STIPULATED THIS 5th day of March, 2019.
23

24    LEWIS BRISBOIS BISGAARD & SMITH, LLP                      GLP ATTORNEYS, P.S., INC.

25
      By:      /s/ Laura Hawes Young                            By:      /s/ Heather Webb
26          Laura Hawes Young, WA Bar No. 39346                       Heather Webb, WSBA No. 39257
            Laura.young@lewisbrisbois.com                             hwebb@glpattorneys.com
27          1111 Third Avenue, Suite 2700                             720 South Burlington Blvd

      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE - 1              LEWIS BRISBOIS BISGAARD & SMITH LLP
      4827-2983-6078.1                                                         1111 Third Avenue, Suite 2700
                                                                                 Seattle, Washington 98101
                                                                                        206-436-2020
 1         Seattle, WA 98101                                    Burlington, WA 98233
           206.436.2020 (phone)                                 Phone: 1(800) 273-5005
 2         206.436.2030 (fax)                                   Fax: (360) 588-4651
           Attorney for Defendant                               Attorney for Plaintiff
 3

 4                                       II. ORDER OF DISMISSAL

 5            THIS MATTER having been brought on duly and regularly before the undersigned Judge of

 6   the above-entitled Court, the Court being fully advised in all matters, does herewith, pursuant to the

 7   foregoing stipulation,

 8            ORDER, ADJUDGED AND DECREED that the above-entitled claims, both contractual

 9   and extra-contractual, against Defendant, and each and every portion thereof related to claims made

10   by Plaintiff, shall be, and the same hereby are, dismissed with prejudice and without costs to any

11   party.

12            DATED THIS 8th day of March 2019.

13

14                                                   A
                                                     RICARDO S. MARTINEZ
15
                                                     CHIEF UNITED STATES DISTRICT JUDGE
16

17
     Presented by:
18
     LEWIS BRISBOIS BISGAARD & SMITH, LLP
19

20   By:      /s/ Laura Hawes Young
           Laura Hawes Young, WSBA No. 39346
21
           Attorney for Defendants
22

23   Approved as to Form; Notice of Presentation Waived:
24   GLP ATTORNEYS, P.S., INC.
25

26   By:      /s/ Heather Webb
           Heather Webb, WSBA No. 39257
27         Attorney for Plaintiff


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE - 2         LEWIS BRISBOIS BISGAARD & SMITH LLP
      4827-2983-6078.1                                                    1111 Third Avenue, Suite 2700
                                                                            Seattle, Washington 98101
                                                                                   206-436-2020
